             Case 1:19-cv-08774-LJL Document 39 Filed 12/01/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK



HELEN SWARTZ, Individually,                           :
                                                      :
               Plaintiff,                             :
vs.                                                   :
                                                      :           Case No. 1:19-cv-8774-JPO
GIRAFFE COMPANY INC., a New York                      :
Corporation, and LIBRARY HOTEL COMPANY                :                Joint Letter Motion
INC., a New York Corporation,                         :
                                                      :
            Defendants.                               :
_________________________________________/


 To the Honorable Lewis J. Liman


          As a result of the pandemic, the hotel at issue in the instant matter, The Hotel Giraffe, has
 been and remains closed. The Defendants are unsure if the hotel will reopen at this time; should
 it not, this litigation would become moot.


        Accordingly, the parties would request the following:


        1.      A stay of the proceedings until the parties know definitely if the subject hotel will
                reopen.

        2.      That the proposed joint pretrial order and the trial date be adjourned sine die and
                this matter be stayed for an additional three (3) months, until it can be determined
                whether the hotel is reopened.


        This is the second extension of time and adjournment request related to the joint pretrial
 order and trial date.


        The Court’s attention to this matter is greatly appreciated.

                                           This action is STAYED until February 1, 2021. The parties are
 DATED: December 1, 2020                   directed to submit a joint status letter at that time.

                                           SO ORDERED. 12/1/2020.
         Case 1:19-cv-08774-LJL Document 39 Filed 12/01/20 Page 2 of 2




                                  Respectfully submitted,


FOR THE PLAINTIFF:                                   FOR THE DEFENDANT:


/s/ Lawrence A. Fuller                               /s/ Mitchell S. Segal
Lawrence A. Fuller, Esq. (LF 5450)                   Mitchell S. Segal, Esq.
Fuller, Fuller & Associates, P.A.                    Law Offices of Mitchell S. Segal, PC
12000 Biscayne Boulevard, Suite 502                  1129 Northern Boulevard, Suite 404
North Miami, FL 33181                                Manhasset, New York11030
Telephone: (305) 891-5199                            Telephone: (516) 415-0100
Facsimile: (305) 893-9505                            Facsimile: (516) 706-6631
Lfuller@fullerfuller.com                             msegal@segallegal.com
